Exhibit 10.1
 
SECURED PROMISSORY NOTE
 

$200,000  September 12, 2014

 
For value received, True Drinks Holdings, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of [ENTER NAME] or its
registered assigns (the “Holder”), at the address of [ENTER NAME], the principal
sum of $200,000 on the dates specified herein, with interest as specified
herein.
 
This Note is subject to the following additional provisions, terms and
conditions:
 
ARTICLE 1. DEFINITIONS.
 
Section 1.1. Certain Definitions.
 
“Applicable Rate” means 10% per annum.
 
“Bankruptcy Law” means Title 11, United State Code or any similar federal or
state law for the relief of debtors.
 
“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in New York, New York.
 
“Collateral” has the meaning set forth in Section 2.5.
 
“Company” has the meaning given to such term in the first paragraph of this
Note.
 
“Default Rate” means 18% per annum.
 
“Distribution Event” means any insolvency, bankruptcy, receivership,
liquidation, reorganization or similar proceeding (whether voluntary or
involuntary) relating to the Company or its property, or any proceeding for
voluntary or involuntary liquidation, dissolution or other winding up of the
Company, whether or not involving insolvency or bankruptcy.
 
“Holder” has the meaning given to such term in the first paragraph of this Note.
 
“Inventory” has the meaning set forth in the Uniform Commercial Code of New
York.
 
“Maturity Date” means September 27, 2014.
 
“Maximum Rate” means the maximum nonusurious interest rate permitted under
applicable law.
 
“Note” means this Secured Promissory Note made by the Company payable to the
Holder, together with all amendments and supplements hereto, all substitutions
and replacements hereof, and all renewals, extensions, increases, restatements,
modifications, rearrangements and waivers hereof from time to time.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Proceeds” has the meaning set forth in the Uniform Commercial Code in the State
of New York.
 
“Supporting Obligations” has the meaning set forth in the Uniform Commercial
Code in the State of New York.
 
“Transfer” has the meaning set forth in Section 4.2(b).
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 2. BASIC TERMS.
 
Section 2.1. Principal.
 
(a)   Scheduled Repayment.  To the extent not previously paid, the entire unpaid
principal balance of this Note shall be due and payable on the Maturity Date.
 
(b)           Prepayment. Upon five days’ prior written notice, the Company may
make voluntary prepayments in whole or in part of the unpaid principal hereunder
from time to time without penalty or premium.
 
Section 2.2. Interest.
 
(a)   The Company agrees to pay interest in respect of the unpaid principal
amount of this Note at a rate per annum equal to the lesser of the Applicable
Rate or the Maximum Rate.  Upon the occurrence and during the continuance of an
Event of Default, which has not been cured, the Company agrees to pay during the
period of the continuance of such Event of Default interest on the unpaid
principal amount of this Note at a rate per annum equal to the lesser of the
Default Rate and the Maximum Rate.
 
(b)   All interest on the unpaid principal balance of this Note shall be due and
payable on the Maturity Date or, if earlier, the date this Note is prepaid in
full.
 
(c)   Interest shall be calculated on the basis of a 365-day year.
 
Section 2.3. Payments in General.  All payments of principal and interest on
this Note shall be in such coin or currency of the United States of America as
at the time of payment shall be legal tender for payment of public and private
debts.  If any payment (whether of principal, interest or otherwise) on this
Note is due on a day which is not a Business Day, such payment shall be due and
payable on the next succeeding Business Day.  All payments under this Note shall
be made by wire transfer or check in accordance with Holder’s instructions.
 
Section 2.4. Surrender of Note on Transfer.  This Note shall, as a condition to
transfer, be surrendered to the Company in exchange for a new Note in a
principal amount equal to the principal amount remaining unpaid on the
surrendered Note, and with the same terms and conditions as this Note.  In case
the entire principal amount of this Note is prepaid, this Note shall be
surrendered to the Company for cancellation and shall not be reissued.
 
Section 2.5. Security.  To secure the indebtedness evidenced by this Note, all
interest hereon, and all other fees and expenses related to the loan evidenced
by this Note, including all costs and expenses incurred by Holder in the
collection of the foregoing, the Company hereby grants to Holder a security
interest in all of the following property (collectively referred to herein as,
the “Collateral”):
 
(a)   all inventory (the “Inventory”);
 
(b)   all books and records pertaining to the foregoing; and
 
(c)   to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, including insurance proceeds, all Supporting Obligations
in respect of any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.
 
Section 2.6. Covenants.
 
(a)   The Company agrees to pay all obligations when due and perform fully all
of the Company’s duties under and in connection with this Note.
 
(b)   The Company agrees to (i) take all actions reasonably requested by Holder
to perfect for Holder a first priority security interest in the Inventory, and
(ii) refrain from encumbering, or, other than in the ordinary course of business
consistent with past practice, selling any of the Collateral, or permitting the
Collateral or any interest in the Collateral to be encumbered, or seized, or,
other than in the ordinary course of business consistent with past practice,
transferred or otherwise disposed of.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 3. DEFAULT AND REMEDIES.
 
Section 3.1. Events of Default.  An “Event of Default” occurs if:
 
(a)   the Company defaults in the payment of principal or interest on the Note
when the same becomes due and payable;
 
(b)   the Company defaults in the punctual performance of any other obligation,
covenant, term or provision contained in this Note; or
 
(c)   the Company (i) commences a voluntary case concerning itself under any
Bankruptcy Law now or hereafter in effect, or any successor thereof; (ii) is the
object of an involuntary case under any Bankruptcy Law; or (iii) commences any
Distribution Event or is the object of an involuntary Distribution Event.
 
Section 3.2. Remedies.
 
(a)   If an Event of Default (other than an Event of Default under
Section 3.1(c)) shall occur, the Holder may declare by notice in writing given
to the Company, the entire unpaid principal amount of the Note, together with
accrued but unpaid interest thereon, to be immediately due and payable, in which
case the Note shall become immediately due and payable, both as to principal and
interest, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.
 
(b)   If an Event of Default under Section 3.1(c) shall occur, the entire unpaid
principal amount of the Note, together with accrued but unpaid interest thereon,
shall automatically become immediately due and payable, both as to principal and
interest, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.
 
(c)   If any Event of Default shall have occurred, the Holder may proceed to
protect and enforce its rights either by suit in equity or by action at law, or
both, and take any of the following actions (but it is expressly agreed and
acknowledged that the Holder is under no duty to take any such actions):
 
(i)           require the Company to give possession or control of the
Collateral to the Holder;
 
(ii)           take control of Proceeds referred to in Section 2.5(c), and use
any such cash Proceeds to reduce any part of the indebtedness evidenced by this
Note, all interest hereon or related fees and expenses;
 
(iii)           sell, or instruct any agent or broker to sell, all or any part
of the Collateral in a public or private sale and apply all proceeds to the
payment or other satisfaction of the indebtedness evidenced by this Note, all
interest hereon or related fees and expenses in such order and manner as the
Holder shall, in its discretion, choose;
 
(iv)           take any action the Company is required to take or any other
necessary or desirable action to obtain, preserve, and enforce this Note, and to
maintain and preserve the Collateral, without notice to the Company;
 
(v)           transfer any of the Collateral, or evidence thereof, into the
Holder’s own name or that of its nominee and receive the Proceeds therefrom and
hold the same as security for the indebtedness evidenced by this Note, interest
hereon and related fees and expenses, or apply the same thereon;
 
(vi)           take control of funds generated by the Collateral, and use such
funds to reduce any part of the indebtedness evidenced by this Note, interest
hereon or related fees and expenses; and
 
(vii)           exercise all other rights that a secured creditor may exercise
with respect to any of the Collateral.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4. MISCELLANEOUS.
 
Section 4.1. Amendment.  This Note may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by the Holder and the Company.
 
Section 4.2. Successors and Assigns.
 
(a)   The rights and obligations of the Company and the Holder under this Note
shall be binding upon, and inure to the benefit of, and be enforceable by, the
Company and the Holder, and their respective permitted successors and assigns.
 
(b)   The Company may not sell, assign (by operation of law or otherwise),
transfer, pledge, grant a security interest in or delegate (collectively
“Transfer”) any of its rights or obligations under this Note unless the Holder
has granted its prior written consent and any such purported Transfer by the
Company without obtaining such prior written consent shall be null and void ab
initio.
 
Section 4.3. Defenses.  Except as expressly set forth herein, the obligations of
the Company under this Note shall not be subject to reduction, limitation,
impairment, termination, defense, set-off, counterclaim or recoupment for any
reason.
 
Section 4.4. Replacement of Note.  Upon receipt by the Company of evidence,
satisfactory to it, of the loss, theft, destruction, or mutilation of this Note
and (in the cases of loss, theft or destruction) of any indemnity reasonably
satisfactory to it, and upon surrender and cancellation of this Note, if
mutilated, the Company will deliver a new Note of like tenor in lieu of this
Note.  Any Note delivered in accordance with the provisions of this Section 4.4
shall be dated as of the date of this Note.
 
Section 4.5. Attorneys’ and Collection Fees.  Each party will bear its own fees
and expenses incurred in connection with the preparation, execution and
performance of this Note and the transactions contemplated hereby, including all
fees and expenses of agents, representatives, financial advisors, legal counsel
and accountants.  Notwithstanding the foregoing, in the event this Note shall
not be paid when due and payable (whether upon demand, by acceleration or
otherwise), the Company shall be liable for and shall pay to Holder all
collection costs and expenses incurred by Holder, including reasonable
attorney’s fees.
 
Section 4.6. Governing Law.  This Note and the validity and enforceability
hereof shall be governed by and construed and interpreted in accordance with the
laws of the State of New York.
 
Section 4.7. Waivers.  Except as may be otherwise provided herein, the makers,
signers, sureties, guarantors and endorsers of this Note severally waive demand,
presentment, notice of dishonor, notice of intent to demand or accelerate
payment hereof, notice of acceleration, diligence in collecting, grace, notice,
and protest, and agree to one or more extensions for any period or periods of
time and partial payments, before or after maturity, without prejudice to the
Holder.
 
Section 4.8. No Waiver by Holder.  No failure or delay on the part of the Holder
in exercising any right, power or privilege hereunder and no course of dealing
between the Company and the Holder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
 
Section 4.9. No Impairment.  The Company will not, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at times in good faith assist in the carrying out of all the
provisions of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.10. Limitation on Interest.  Notwithstanding any other provision of
this Note, interest on the indebtedness evidenced by this Note is expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity of this Note or otherwise, shall the interest contracted for,
charged or received by the Holder exceed the maximum amount permissible under
applicable law.  If from any circumstances whatsoever fulfillment of any
provisions of this Note or of any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Holder shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby or otherwise an amount that
would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Company to the Holder,
and not to the payment of interest, or if such excessive interest exceeds the
unpaid balance of principal of this Note and such other indebtedness, such
excess shall be refunded to the Company.  In determining whether or not the
interest paid or payable with respect to any indebtedness of the Company to the
Holder, under any specific contingency, exceeds the highest lawful rate, the
Company and the Holder shall, to the maximum extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the term of such indebtedness so that the actual rate of interest on account of
such indebtedness does not exceed the maximum amount permitted by applicable
law, and/or (d) allocate interest between portions of such indebtedness, to the
end that no such portion shall bear interest at a rate greater than that
permitted by applicable law.  The terms and provisions of this paragraph shall
control and supersede every other conflicting provision of this Note and all
other agreements between the Company and the Holder.
 
Section 4.11.  Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
Section 4.12.  Construction. This Note has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Note will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Note.  Unless the context
requires otherwise, any agreements, documents, instruments or laws defined or
referred to in this Note will be deemed to mean or refer to such agreements,
documents, instruments or laws as from time to time amended, modified or
supplemented, including (a) in the case of agreements, documents or instruments,
by waiver or consent and (b) in the case of laws, by succession of comparable
successor statutes.  All references in this Note to any particular law will be
deemed to refer also to any rules and regulations promulgated under that
law.  The words “include, “includes” and “including will be deemed to be
followed by “without limitation.”  The word “or” is used in the inclusive sense
of “and/or” unless the context requires otherwise.  References to a Person are
also to its permitted successors and assigns.  Pronouns in masculine, feminine
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context requires otherwise.  When a reference in this Note is made to an
Article, Section, Exhibit, Annex or Schedule, such reference is to an Article or
Section of, or Exhibit, Annex or Schedule to, this Note unless otherwise
indicated.  The words “this Note,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Note as a whole and not to any particular
subdivision unless expressly so limited.
 
Section 4.13.  Right of Setoff.  Notwithstanding the terms of this Note or any
other agreement or document, the Holder and each of its affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, and without prior notice to the Company, any such notice being expressly
waived by the Company, to set off and appropriate and apply any and all
obligations and indebtedness (in whatever currency) at any time owing by the
Holder or such affiliate to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Note to the Holder or its affiliates, whether direct or indirect,
absolute or contingent, matured or unmatured, and irrespective of whether or not
the Holder or its affiliates shall have made any demand under this Note and
although such obligations of the Company are owed to a subsidiary, office or
affiliate of the Holder different from the subsidiary, office or affiliate
obligated on such obligations or indebtedness.  The rights of the Holder and its
affiliates under this Section 4.13 are in addition to other rights and remedies
(including other rights of set-off) that the Holder or such affiliates may
have.  The Holder agrees to notify the Company promptly after any such set off
and appropriation and application; provided, however, that the failure to give
such notice shall not affect the validity of such set off and appropriation and
application.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above.
 
TRUE DRINKS HOLDINGS, INC.






By: /s/ Dan Kerker
  Name:  Dan Kerker
  Title: CFO








The Holder hereby accepts this Note this 12th day of September, 2014.
 
By: /s/ Scott Cohen
 
Name:  Scott Cohen

 



 
 
SIGNATURE PAGE TO SECURED PROMISSORY NOTE